NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL G. CRAMER,                              No.    16-35215

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00640-MAT

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                          Submitted December 11, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges

      Michael Cramer appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Cramer’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Rounds v. Comm’r of Soc. Sec. Admin., 807 F.3d 996, 1002 (9th Cir. 2015),

and we affirm.

      Substantial evidence supports the determination by the Administrative Law

Judge (ALJ) that Cramer’s hepatitis C and degenerative disc disease had no more

than a minimal effect on his ability to work, and fibromyalgia was not a medically

determinable impairment. See Webb v. Barnhart, 433 F.3d 683, 686-87 (9th Cir.

2005) (explaining that impairments are non-severe if they have no more than a

minimal effect on a claimant’s ability to work). Any error in failing to specifically

discuss lumbar spondylosis, joint pain, myalgia, and myositis at step two is

harmless because the ALJ considered all the evidence in assessing Cramer’s

residual functional capacity (RFC), and Cramer fails to identify any medical

evidence supporting additional functional limitations that the ALJ did not consider.

See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (any error in failing to find

an impairment severe at step two is harmless if the ALJ considers any resulting

limitations in assessing a claimant’s RFC).

      The ALJ provided clear and convincing reasons to reject Dr. Knapp’s

opinion, reasoning that Dr. Knapp’s opinion as to Cramer’s ability to work was

inconsistent with: (1) Dr. Knapp’s own conclusion that Cramer could perform most

daily activities, (2) Cramer’s actual work history, and (3) Cramer’s volunteer work,


                                          2                                    16-35215
which included spending four hours a day on the computer. See Ghanim v. Colvin,

763 F.3d 1154, 1162 (9th Cir. 2014) (explaining that inconsistency with a

claimant’s activities is a proper reason to reject a physician’s opinion); Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (concluding that the ALJ properly

rejected physicians’ opinions based on inconsistency with the claimant’s past

ability to work despite their limitations and inconsistency with a physician’s own

clinical observations).

      The ALJ reasonably rejected Dr. Harmon’s opinion because it relied entirely

upon Dr. Knapp’s opinion, which the ALJ reasonably rejected. See Thomas v.

Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (the ALJ does not need to accept a

medical opinion that is inadequately supported by clinical findings).

      The ALJ did not err by failing to discuss additional treatment notes that were

neither significant nor probative. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir.

2012).

      The ALJ provided several clear and convincing reasons to reject Cramer’s

testimony. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ

reasonably discredited Cramer’s testimony regarding the extent of his functional

limitations based on his inconsistent statements regarding the dates and duties of

his previous employment. See Ghanim, 763 F.3d at 1163 (including inconsistent

statements as a reason that the ALJ may rely on to discredit claimant testimony).


                                           3                                    16-35215
Second, the ALJ reasonably discredited Cramer’s testimony of debilitating

symptoms based on inconsistency with Cramer’s activities. See Molina v. Astrue,

674 F.3d 1104, 1112-13 (9th Cir. 2012). Third, the ALJ properly discredited

Cramer’s testimony based on inconsistencies with relatively mild mental status

examinations. Id. at 1113 (concluding that the ALJ properly discredited claimant

testimony that was inconsistent with the medical record). Fourth, the ALJ

reasonably discredited Cramer’s testimony based upon Cramer’s inadequately

explained failure to take any medications. Id. at 1112.

      The ALJ properly included all limitations that were supported by substantial

evidence in the RFC and hypothetical to the vocational expert (VE). See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174-76 (9th Cir. 2008) (concluding that the

claimant fails to raise a fresh issue based on the RFC and VE testimony by

restating earlier arguments about the medical evidence).

      Substantial evidence continues to support the ALJ’s opinion despite the new

evidence considered by the Appeals Council. See Gardner v. Berryhill, 856 F.3d
652, 658 (9th Cir. 2017) (explaining that this Court must determine whether

substantial evidence supports the ALJ’s reasoning considering new evidence

considered by the Appeals Council). Although the ALJ did not consider the new

evidence medical opinion evidence that Cramer would be precluded from work due

to an inability handle social interactions, supervision, and agitation, the ALJ


                                          4                                       16-35215
considered similar limitations, and rejected them as inconsistent with Cramer’s

activities, past work, and volunteer work. The same reasoning applies to discredit

the new evidence, and substantial evidence continues to support the ALJ’s

determination.

      AFFIRMED.




                                         5                                  16-35215